Case 2:19-cv-00190-PLM-MV ECF No. 22-2 filed 01/16/20 PagelD.241 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

ANDREW LONGUSKI,
Plaintiff, CASE NO.: 2:19-cv-190
HON.: Paul L. Maloney
Magistrate Maarten Vermaat
Vv.

RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.

 

 

Defendants.
JULIE A. GAFKAY (P53680) JAMES T. FARRELL (P35400)
GAFKAY LAW, PLC MICHIGAN DEPARTMENT OF
Attorney for Plaintiff ATTORNEY GENERAL
175 S. Main Street Attorney for Defendant Demers
Frankenmuth, MI 48734 MDOC Division
(989) 652-9240 P.O. Box 30217
jgafkay@gafkaylaw.com Lansing, MI 48909
(517) 335-3055
JOHN G. FEDYNSKY (P65232) farrellj@michigan.gov
JOSEPH T. FROEHLICH (P71887)
MICHIGAN DEPARTMENT OF
ATTORNEY GENERAL
Attorneys for Defendant Akers
State Operations Division
P.O. Box 30754
Lansing, MI 48909
(517) 335-7573
fedynskyj]@michigan.gov
froehlichj1@michigan.gov
EXHIBIT 1

DISCIPLINE FOR AKERS
Case 2:19-cv-00190-PLM-MV ECF No. 22-2 filed 01/16/20 PagelD.242 Page 2 of 2

MICHIGAN STATE POLICE
OFFICIAL BULLETIN

DATE: November 1, 2018
TO: Department Members

SUBJECT: Official Bulletin — Discipline Canference

1. Adiscipline conference was held on September 11, 2018, to review charges of misconduct invaiving a
trooper.

The trooper was charged with violating Official Order No. 1, Article 4, Sections 4.5 and 4.8. The charges
alleged that:

A department investigation established that the member shirked their duties when they failed to
thoroughly investigate and sufficiently and accurately document whal occurred while investigating a
larceny and disorderty persons complaint. As a result of these failures, an individual was arrested
and charged for a crime he did not commit.

As a result of the discipline conference, just cause for discipline was found based on a violation of the
Official Order No. 1, Article 4, Sections 4.5 and 4.8. A suspension of eight (8) days was issued.
